Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 02/16/21 regarding application 16/445,660, in which no claims were amended, added, or cancelled. Claims 1-20 are pending in the application and have been reconsidered.


Response to Arguments
The amended title overcomes the objection for not being descriptive, and so it is withdrawn.
Applicant argues that claims 1, 12, and 19 are patentable over Platanios, allegedly because “In Platanios, the output of the encoder is not input directly into the input of the attention model” but rather “the intermediate representation is the output of the encoder in Platanios and is what is input into an attention of a decoder” and therefore according to Applicant, Platanios does not disclose “determining a feature vector from a source sentence expressed in a source language using an encoder of the source language; determining context information of the source sentence from the determined feature vector using an attention model of a target language” (Remarks pages 8-9).
In response, Figure 1 of Platanios clearly shows “Thank you very much” embedded as input to the encoder, which generates the intermediate representation vector which is fairly considered “a feature vector from a source sentence expressed in a source language using an encoder of the source language”. This intermediate feature vector, which is generated from the source language sentence embeddings, is fed to the attention layer of the decoder, which generates a set of output weights used 
On pages 9-10, Applicant argues that “In rejecting the claims, the Examiner rejects entire claim limitations by mere citations to paragraphs in the cited references - paragraphs that only sometimes tangentially relates to the rejected claim. For example, the Examiner merely cites FIG. 1 of Platanios that discloses three different approaches without specifically pointing out which of the different approaches and data flow read on specific limitations of the claims.” In response, there is not a single citation in the Office Action 11/20/20 which can be considered “mere citations to paragraphs” without any accompanying explanation. The “three different approaches” of Figure 1 to which Applicant refers relate to whether the parameters generated by Parameter Generator are coupled or not. Since the particular language of Applicant’s claims do not discuss whether generated parameters are coupled, the rejection generally references Parameter Generator in Figure 1. If Applicant believes the claims distinguish over any of the coupling options in Platanios, Applicant should point out particularly where in the claims these features are defined, or else amend the claims to define these features and explain to the Examiner why they differ from those in Platanios.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platanios et al. (“Contextual Parameter Generation for Universal Neural Machine Translation”. In Proceedings of the 2018 Conference on Empirical Methods in Natural Language Processing. 26 August, 2018).

Consider claim 1, Platanios discloses a machine translation method, comprising: determining a feature vector from a source sentence expressed in a source language using an encoder of the source language (Fig 1, English embedding, Encoder); determining context information of the source sentence from the determined feature vector using an attention model of a target language (having a network generate the parameters of another deep neural network using some well-defined context based on the input data, section 5, page 9, right hand column); and generating a translation of the source sentence by determining a target sentence expressed in the target language from the determined context information using a decoder of the target language (Figure 1 shows Parameter Generator generating parameters for the decoder, “Thank you very much” is translated to “Cám ơn rất nhiều”). 

Consider claim 19, Platanios discloses a machine translation method, comprising: determining a model parameter of an encoder of a first language upon data of a first language being input to a first hypernetwork of the first language (embedding English, Fig 1, having a network generate the 
Consider claim 2, Platanios discloses a model of the encoder of the source language and a model of a decoder of the source language are the same (both the encoder and decoder are parameterized functions, page 2 Section 2.1). 
Consider claim 3, Platanios discloses a model of the decoder of the target language and a model of an encoder of the target language are the same (the encoder and decoder can both operate on either language, page 2). 
Consider claim 4, Platanios discloses the attention model of the target language is irrelevant to the source language to be translated into the target language (Intermediate representation that can be 
Consider claim 5, Platanios discloses the attention model or the decoder of the target language includes a parameter determined by an implemented hypernetwork of the target language (having a network generate the parameters of another deep neural network using the language of the input sentences to the translation model, along with the target translation language, section 5, page 9, right hand column). 
Consider claim 6, Platanios discloses the attention model of the target language includes a parameter determined by the hypernetwork to which data output from an encoder of another language different from the target language is input (input from the source language, Fig 1, page 3). 
Consider claim 7, Platanios discloses the decoder of the target language includes a parameter determined by the hypernetwork to which data output from the attention model of the target language is input (attention, Fig. 1, page 3). 
Consider claim 8, Platanios discloses the encoder of the source language includes a parameter determined by a hypernetwork of the source language (parameter generator generates parameters for encoder, Fig 1, page 3). 
Consider claim 9, Platanios discloses the encoder of the source language includes a parameter determined by the hypernetwork to which data expressed in the source language is input (English is input to the Encoder, Fig 1, page 3). 

Consider claim 20, Platanios discloses the machine translation further comprises a second hypernetwork of the second language (The Parameter Generator is also considered a “second hypernetwork” since it generates parameters for Decoder, and the combination of the two is considered a second network as opposed to the parameter generator and the encoder, Fig 1, page 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Platanios et al. (“Contextual Parameter Generation for Universal Neural Machine Translation”. In Proceedings of the .

Consider claim 11, Platanios discloses performing the machine translation method of claim 1 (See claim 1).
Platanios does not specifically mention a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method.
Shazeer discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method (implemented as instructions on a non transitory storage medium for execution, [0088]]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Platanios by including a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method in order to handle the workload required for sequential computations, as suggested by Shazeer ([0006]).

Consider claim 12, Platanios discloses at least one model of a source language and a target language; and: determining using an encoder of the source language, a feature vector from a source sentence expressed in the source language; determining, using an attention model of the target language, context information of the source sentence from the determined feature vector; and determining, using a decoder of the target language, a target sentence expressed in the target language from the determined context information.
Platanios does not specifically mention a machine translation apparatus, comprising: a memory configured to store; and a processor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Platanios by including a machine translation apparatus, comprising: a memory configured to store; and a processor for reasons similar to those for claim 11.

Consider claim 13, Platanios discloses a model of the encoder of the source language and a model of a decoder of the source language are the same (both the encoder and decoder are parameterized functions, page 2 Section 2.1). 
Consider claim 14, Platanios discloses a model of the decoder of the target language and a model of an encoder of the target language are the same (the encoder and decoder can both operate on either language, page 2).

Consider claim 15, Platanios discloses the attention model of the target language is unrelated to the source language to be translated into the target language (Intermediate representation that can be decoded to any target language, Fig 1, page 3). 

Consider claim 16, Platanios discloses the attention model and the decoder of the target language include a parameter determined by a hypernetwork of the target language (having a network generate the parameters of another deep neural network using the language of the input sentences to the translation model, along with the target translation language, section 5, page 9, right hand column). 



Consider claim 18, Platanios discloses the encoder of the source language to be translated into the target language is determined by a hypernetwork of the target language (parameters of the Encoder are generated by Parameter generator, Fig 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                           02/23/21